Exhibit 10.30

AMENDED AND RESTATED WARRANT AGREEMENT

dated as of October 16, 2009

between

GENERAL MOTORS COMPANY

and

U.S. BANK NATIONAL ASSOCIATION

as Warrant Agent



--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS   

Section 1.01.

   Certain Definitions    1 ARTICLE 2    ISSUANCE, EXECUTION AND TRANSFER OF
WARRANTS   

Section 2.01.

   Issuance of Warrants    9

Section 2.02.

   Execution and Authentication of Warrants    9

Section 2.03.

   Form of Warrant Certificates    10

Section 2.04.

   Transfer Restrictions and Legends    10

Section 2.05.

   Transfer, Exchange and Substitution    11

Section 2.06.

   Global Warrants    12

Section 2.07.

   Surrender of Warrant Certificates    14 ARTICLE 3    EXERCISE AND SETTLEMENT
OF WARRANTS   

Section 3.01.

   Exercise of Warrants    14

Section 3.02.

   Procedure for Exercise    14

Section 3.03.

   Settlement of Warrants    15

Section 3.04.

   Delivery of Common Stock    15

Section 3.05.

   No Fractional Shares to Be Issued    16

Section 3.06.

   Acquisition of Warrants by Company    16

Section 3.07.

   Direction of Warrant Agent    17 ARTICLE 4    [RESERVED]    ARTICLE 5   
ADJUSTMENTS   

Section 5.01.

   Adjustments to Exercise Price    17

Section 5.02.

   Adjustments to Number of Warrants    21

Section 5.03.

   Certain Distributions of Rights and Warrants; Shareholder Rights Plan    21

Section 5.04.

   No Impairment    23

Section 5.05.

   Other Adjustments if Net Share Settlement Applies    23

 

i



--------------------------------------------------------------------------------

Section 5.06.

   Discretionary Adjustments    23

Section 5.07.

   Restrictions on Adjustments    24

Section 5.08.

   Deferral of Adjustments    24

Section 5.09.

   Recapitalizations, Reclassifications and Other Changes    25

Section 5.10.

   Consolidation, Merger and Sale of Assets    29

Section 5.11.

   Common Stock Outstanding    30

Section 5.12.

   Covenant to Reserve Shares for Issuance on Exercise    30

Section 5.13.

   Calculations Final    31

Section 5.14.

   Notice of Adjustments    31

Section 5.15.

   Warrant Agent Not Responsible for Adjustments or Validity    31

Section 5.16.

   Statements on Warrants    32 ARTICLE 6    OTHER PROVISIONS RELATING TO RIGHTS
OF WARRANTHOLDERS   

Section 6.01.

   No Rights as Stockholders    32

Section 6.02.

   Mutilated or Missing Warrant Certificates    32

Section 6.03.

   Modification, Waiver and Meetings    33 ARTICLE 7    CONCERNING THE WARRANT
AGENT AND OTHER MATTERS   

Section 7.01.

   Payment of Certain Taxes    33

Section 7.02.

   Change of Warrant Agent    34

Section 7.03.

   Compensation; Further Assurances    35

Section 7.04.

   Reliance on Counsel    36

Section 7.05.

   Proof of Actions Taken    36

Section 7.06.

   Correctness of Statements    36

Section 7.07.

   Validity of Agreement    36

Section 7.08.

   Use of Agents    36

Section 7.09.

   Liability of Warrant Agent    36

Section 7.10.

   Legal Proceedings    37

Section 7.11.

   Other Transactions in Securities of the Company    37

Section 7.12.

   Actions as Agent    37

Section 7.13.

   Appointment and Acceptance of Agency    37

Section 7.14.

   Successors and Assigns    37

 

ii



--------------------------------------------------------------------------------

Section 7.15.

   Notices    38

Section 7.16.

   Applicable Law    38

Section 7.17.

   Benefit of this Warrant Agreement    38

Section 7.18.

   Registered Warrantholders    39

Section 7.19.

   Inspection of this Warrant Agreement    39

Section 7.20.

   Headings    39

Section 7.21.

   Counterparts    39

 

EXHIBIT A    FORM OF RESTRICTIVE LEGEND FOR WARRANTS    A-1 EXHIBIT B    FORM OF
RESTRICTIVE LEGEND FOR COMMON STOCK    B-1 EXHIBIT C    FORM OF GLOBAL WARRANT
LEGEND    C-1 EXHIBIT D    FORM OF WARRANT CERTIFICATE    D-1 EXHIBIT E    FORM
OF CERTIFICATE OF COMPLIANCE WITH TRANSFER RESTRICTIONS    E-1 EXHIBIT F    FORM
OF COMMON STOCK REQUISITION ORDER    F-1

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED WARRANT AGREEMENT

This Amended and Restated Warrant Agreement (“Warrant Agreement”) dated as of
October 16, 2009 is between General Motors Company, a Delaware corporation (the
“Company”), and U.S. Bank National Association (the “Warrant Agent”).

WITNESSETH THAT:

WHEREAS, General Motors LLC, a Delaware limited liability company, the Company
and the Warrant Agent are parties to that certain Amended and Restated Warrant
Agreement dated as of October 15, 2009 (the “Original Warrant Agreement”),
pursuant to which the Company issued 45,454,545 Warrants to Motors Liquidation
Company (the “Initial Warrantholder”);

WHEREAS, in connection with the Company’s name change from General Motors
Holding Company to General Motors Company, the Company and the Warrant Agent
desire to amend and restate the Original Warrant Agreement in its entirety; and

WHEREAS, the Company desires that the Warrant Agent continue to act on behalf of
the Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants.

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

“$” refers to such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Adjustment Event” has the meaning set forth in Section 5.08.

“Agent Members” has the meaning set forth in Section 2.06(c).

“Authentication Order” means a Company Order for authentication and delivery of
Warrants.

“Black Scholes Proportion” has the meaning given to it in the definition of
“Change of Control Payment Amount.”

“Black Scholes Warrant Value” as of any date, shall mean the value of a Warrant
to purchase one share of Common Stock (as determined in good faith by the Board
of Directors based upon the advice of an independent investment bank of national
standing selected by the Board of Directors and reasonably acceptable to the
Warrant Agent) and

 

1



--------------------------------------------------------------------------------

shall be determined by customary investment banking practices using the Black
Scholes model. For purposes of calculating such amount, (1) the term of the
Warrants will be the period from the date of determination until the Expiration
Date, (2) the price of each share of Common Stock will be the Current Market
Price as of the date of determination, (3) the assumed volatility will be
determined by such independent investment banking firm as of the date of
determination, (4) the assumed risk-free rate will equal the yield on the U.S.
Treasury security with a maturity closest to July 10, 2019, as the yield on that
security exists as of the date of determination and (5) any other assumptions
shall be made by the Board of Directors in good faith based upon the advice of
such independent investment bank at the time of determination.

“Board of Directors” means the board of directors of the Company or any
committee of such board of directors duly authorized to exercise the power of
such board of directors with respect to the matters provided for in this Warrant
Agreement as to which the board of directors is authorized or required to act.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Warrant Agent.

“Business Day” means any day other than a Saturday or Sunday or other than a day
on which banking institutions in New York City, New York are authorized or
obligated by law or executive order to close.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of the Company and all
warrants or options to acquire such capital stock.

“Carryover Warrants” shall mean, for each Warrant, that portion of such Warrant
equal to one minus the Black Scholes Proportion.

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Certificated Warrant” means a Warrant represented by a Warrant Certificate, in
definitive, fully registered form.

“Change of Control Date” shall mean the date on which a Change of Control Event
is consummated.

“Change of Control Estimated Payment Amount” shall mean, in respect of any
Change of Control Event, an estimate of the Change of Control Payment Amount
payable on the applicable Change of Control Payment Date, as determined in good
faith by the Board of Directors, based upon the advice of an independent
investment bank of national standing selected by the Board of Directors and
reasonably acceptable to the Warrant Agent, as of a date no more than 20
Business Days and no less than 15 Business Days prior to the Change of Control
Date, in a manner consistent with the terms of this Warrant Agreement and the
Warrants, including the definitions of Black Scholes Warrant Value and Change of
Control Payment Amount.

 

2



--------------------------------------------------------------------------------

“Change of Control Event” shall mean (i) the acquisition by a Person (other than
the Company or a wholly-owned subsidiary of the Company) in a tender offer or a
series of related tender offers of 80% or more of the outstanding Common Stock
(determined on a fully-diluted basis), (ii) the consolidation or merger of the
Company with or into another Person (other than a wholly-owned subsidiary of the
Company), or (iii) a sale of all or substantially all of the Company’s assets to
another Person (other than a wholly-owned subsidiary of the Company), in each of
clauses (i) through (iii) in which all or any portion of the consideration paid
or exchanged for Common Stock, or into which Common Stock is converted, consists
of Other Property.

“Change of Control Payment Amount” shall mean an amount in Cash equal to the
product of (1) the Black Scholes Warrant Value of a Warrant on a Change of
Control Date immediately prior to the consummation of such Change of Control
Event multiplied by (2) a fraction, (x) the numerator of which is the fair
market value of the Other Property received in exchange for a share of Common
Stock in a Change of Control Event as of the Change of Control Date (as
determined by an independent investment bank of national standing selected by
the Company and determined by customary investment banking practices) and
(y) the denominator of which is the sum of (a) the Closing Sale Price of the
Registered and Listed Shares received in exchange for a share of Common Stock in
a Change of Control Event as of the Change of Control Date (if any), and (b) the
fair market value (determined as above) of the Other Property as of the Change
of Control Date received in exchange for a share of Common Stock in a Change of
Control Event (such fraction referred to herein as the “Black Scholes
Proportion”).

For purposes of determining the Change of Control Payment Amount, if holders of
Common Stock are entitled to receive differing forms or types of consideration
in any transaction or series of transactions contemplated by the definition of
“Change of Control Event,” each holder shall be deemed to have received the same
proportion of Other Property and Registered and Listed Shares that all holders
of Common Stock in the aggregate elected or were required to receive in such
transaction or transactions.

“Change of Control Payment Date” has the meaning set forth in Section 5.09(e).

“Close of Business” means 5:00 p.m. New York City time.

“Closing Date” means July 10, 2009.

“Closing Sale Price” means, as of any date, the last reported per share sales
price of a share of Common Stock or any other security on such date (or, if no
last reported sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices on such date) as reported on the New York Stock Exchange, or if the
Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted; provided, however, that in the absence of such
quotations, the Board of Directors will make a good faith determination of the
Closing Sale Price.

 

3



--------------------------------------------------------------------------------

If during a period applicable for calculating Closing Sale Price, an issuance,
distribution, subdivision, combination or other transaction or event occurs that
requires an adjustment to the Exercise Price or Number of Warrants pursuant to
Article 5 hereof, Closing Sale Price shall be calculated for such period in a
manner determined by the Company to appropriately reflect the impact of such
issuance, distribution, subdivision or combination on the price of the Common
Stock during such period.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
authorized at the date of this Warrant Agreement or as such stock may be
constituted from time to time. Subject to the provisions of Section 5.09 and
Section 5.10, shares issuable upon exercise of Warrants shall include only
shares of the class designated as Common Stock of the Company as of the date of
this Warrant Agreement or shares of any class or classes resulting from any
reclassification or reclassifications or change or changes thereof and that have
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company,
and if at any time there shall be more than one such resulting class, the shares
of each such class then so issuable shall be substantially in the proportion
that the total number of shares of such class resulting from all such
reclassifications or changes bears to the total number of shares of all such
classes resulting from such reclassifications or changes.

“Company Order” means a written order signed in the name of the Company by any
two officers, at least one of whom must be its Chief Executive Officer, its
Chief Financial Officer, its Treasurer, an Assistant Treasurer, or its
Controller, and delivered to the Warrant Agent.

“Current Market Price” means, (i) in connection with a dividend, issuance or
distribution, the volume weighted average price per share of Common Stock for
the twenty (20) Trading Days ending on, but excluding, the earlier of the date
in question and the Trading Day immediately preceding the Ex-Date for such
dividend, issuance or distribution and (ii) in connection with a determination
of Black Scholes Warrant Value, the volume weighted average price per share of
Common Stock for the twenty (20) Trading Days ending on, but excluding, the date
of determination, in each case, for the regular trading session (including any
extensions thereof, without regard to pre-open or after hours trading outside of
such regular trading session) as reported on the New York Stock Exchange, or if
the Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted, whichever is applicable, as published by Bloomberg at
4:15 P.M., New York City time (or 15 minutes following the end of any extension
of the regular trading session), on such Trading Day, or if such volume weighted
average price is unavailable or in manifest error, the market value of one share
of Common Stock during such twenty (20) Trading Day period determined using a
volume weighted average price method by an independent nationally recognized
investment bank or other qualified financial institution selected by

 

4



--------------------------------------------------------------------------------

the Board of Directors and reasonably acceptable to the Warrant Agent. If the
Common Stock is not traded on the New York Stock Exchange or any U.S. national
or regional securities exchange or quotation system, the Current Market Price
shall be the price per share of Common Stock that the Company could obtain from
a willing buyer for shares of Common Stock sold by the Company from authorized
but unissued shares of Common Stock, as such price shall be reasonably
determined in good faith by the Company’s Board of Directors.

“Cut-Off Time” has the meaning set forth in Section 5.09(e).

“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date” has the meaning set forth in Section 5.08.

“Distribution Date” has the meaning set forth in Section 2.04.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend, issuance or distribution.

“Exercise Date” has the meaning set forth in Section 3.02(b).

“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit D hereto.

“Exercise Price” means initially $55.00 per Warrant, subject to adjustment
pursuant to Article 5.

“Expiration Date” means, for any Warrant, July 10, 2019.

“Full Physical Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Full Physical
Share Amount in exchange for payment by the Warrantholder of the Exercise Price.

“Full Physical Share Amount” has the meaning set forth in Section 3.03(b).

“Global Warrant” means a Warrant in the form of a permanent global Warrant
Certificate, in definitive, fully registered form.

“Global Warrant Legend” means the legend set forth in Section 2.06(b).

“Initial Warrantholder” has the meaning set forth in the Recitals.

 

5



--------------------------------------------------------------------------------

“Master Sale and Purchase Agreement” means the Amended and Restated Master Sale
and Purchase Agreement dated as of June 26, 2009 by and among the Initial
Warrantholder, Saturn LLC, Saturn Distribution Corporation, Chevrolet-Saturn of
Harlem, Inc. and General Motors LLC, a Delaware limited liability company and
successor-in-interest to General Motors Company, as amended.

“Net Share Amount” has the meaning set forth in Section 3.03(c).

“Net Share Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Net Share
Amount without any payment therefor.

“Net Share Settlement Price” means, as of any date, the volume weighted average
price per share of Common Stock for the twenty (20) Trading Days prior to the
date of determination of the Net Share Settlement Price for the regular trading
session (including any extensions thereof, without regard to pre-open or after
hours trading outside of such regular trading session) as reported on the New
York Stock Exchange, or if the Common Stock or such other security is not listed
on the New York Stock Exchange, as reported by the principal U.S. national or
regional securities exchange or quotation system on which the Common Stock or
such other security is then listed or quoted, whichever is applicable, as
published by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following
the end of any extension of the regular trading session), on such Trading Day,
or if such volume weighted average price is unavailable or in manifest error,
the market value of one share of Common Stock during such twenty (20) Trading
Day period determined using a volume weighted average price method by an
independent nationally recognized investment bank or other qualified financial
institution reasonably acceptable to the Warrant Agent. If the Common Stock is
not traded on the New York Stock Exchange or any U.S. national or regional
Securities exchange or quotation system, the Net Share Settlement Price shall be
the price per share of Common Stock that the Company could obtain from a willing
buyer for shares of Common Stock sold by the Company from authorized but
unissued shares of Common Stock, as such prices shall be reasonably determined
in good faith by the Company’s Board of Directors.

If during a period applicable for calculating Net Share Settlement Price, an
issuance, distribution, subdivision, combination or other transaction or event
occurs that requires an adjustment to the Exercise Price or Number of Warrants
pursuant to Article 5 hereof, the Net Share Settlement Price shall be calculated
for such period in a manner determined by the Company to appropriately reflect
the impact of such issuance, distribution, subdivision or combination on the
price of the Common Stock during such period.

“New Warrant Exercise Price” shall be equal to the product of (i) the Exercise
Price then in effect and (ii) one minus the Black Scholes Proportion.

“New Warrants” has the meaning set forth in Section 5.09(e).

 

6



--------------------------------------------------------------------------------

“Number of Warrants” means, for a Warrant Certificate, the “Number of Warrants”
specified on the face of such Warrant Certificate (or, in the case of a Global
Warrant, on Schedule A to such Warrant Certificate), subject to adjustment
pursuant to Article 5.

“Officer’s Certificate” means a certificate signed by any two officers of the
Company, at least one of whom must be its Chief Executive Officer, its Chief
Financial Officer, its Treasurer, an Assistant Treasurer, or its Controller.

“Original Warrant Agreement” has the meaning set forth in the Recitals.

“Other Property” means any cash, property or other securities other than
Registered and Listed Shares.

“Open of Business” means 9:00 a.m., New York City time.

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any Cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
Cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such Cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

“Redemption” has the meaning set forth in Section 5.09(e).

“Redemption Notice” has the meaning set forth in Section 5.09(e).

“Reference Property” has the meaning set forth in Section 5.09(a).

“Registered and Listed Shares” shall mean shares of the common stock of the
surviving entity in a consolidation, merger, or combination or the acquiring
entity in a tender offer, except that if the surviving entity or acquiring
entity has a parent corporation, it shall be the shares of the common stock of
the parent corporation, provided, that, in each case, such shares (i) have been
registered (or will be registered within 30 calendar days following the Change
of Control Date) under Section 12 of the Exchange Act with the Securities and
Exchange Commission, and (ii) are listed for trading on the New York Stock
Exchange or any other national securities exchange (or will be so listed or
admitted within 30 calendar days following the Change of Control Date).

“Reorganization Event” has the meaning set forth in Section 5.09(a).

“SEC” means the United States Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Trading Day immediately following the Exercise Date for such Warrant.

“Trading Day” means (i) if the applicable security is listed on the New York
Stock Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is listed or admitted for trading on the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or other
national securities exchange or market, a day on which the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or such
other national securities exchange or market is open for business or (iii) if
the applicable security is not so listed, admitted for trading or quoted, any
Business Day.

“Trigger Event” has the meaning set forth in Section 5.03.

“Unit of Reference Property” has the meaning set forth in Section 5.09(a).

“Unit Value” has the meaning set forth in Section 5.09(c).

“VEBA Exercise Price” means the ‘Exercise Price’ as such term is defined in the
VEBA Warrant Agreement.

“VEBA Warrant Agreement” means the amended and restated warrant agreement, dated
as of the date hereof, between the Company and U.S. Bank National Association as
Warrant Agent, pursuant to which UAW Retiree Medical Benefits Trust was the
‘Initial Warrantholder’ as defined therein.

“VEBA Warrants” means the warrants issued pursuant to the VEBA Warrant
Agreement.

“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president” of the
Company.

“Voting Stock” means Capital Stock having the right to vote for the election of
directors under ordinary circumstances.

“Warrant” means a warrant of the Company exercisable for one share of Common
Stock as provided herein, and issued pursuant to this Warrant Agreement with the
terms, conditions and rights set forth in this Warrant Agreement.

“Warrant Agent” means U.S. Bank National Association, in its capacity as warrant
agent hereunder.

“Warrant Certificate” means any certificate representing Warrants satisfying the
requirements set forth in Section 2.03.

“Warrant Register” has the meaning set forth in Section 2.05.

 

8



--------------------------------------------------------------------------------

“Warrantholder” means each Person in whose name Warrants are registered in the
Warrant Register.

ARTICLE 2

ISSUANCE, EXECUTION AND TRANSFER OF WARRANTS

Section 2.01. Issuance of Warrants. (a) The Company shall execute and deliver to
the Warrant Agent, for authentication and delivery to the Initial Warrantholder
on the date hereof, a single Certificated Warrant in the name of the Initial
Warrantholder, together with an Authentication Order with respect thereto,
evidencing an initial aggregate Number of Warrants equal to 45,454,545 (such
Number of Warrants subject to adjustment from time to time as described herein).
The Warrant Agent shall, upon receipt of such Certificated Warrant and
Authentication Order, authenticate and deliver such Certificated Warrant to the
Initial Warrantholder in accordance with Section 2.02 and register the Initial
Warrantholder as the Warrantholder of such Warrants in accordance with
Section 2.05. All such Warrants shall be dated as of October 16, 2009.

(b) Except as set forth in Section 2.05 and Section 6.02, the Warrants issued to
the Initial Warrantholder on the date hereof shall be the only Warrants issued
or outstanding under this Warrant Agreement.

(c) All Warrants issued under this Warrant Agreement shall in all respects be
equally and ratably entitled to the benefits hereof, without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof.

Section 2.02. Execution and Authentication of Warrants. (a) Warrants shall be
executed on behalf of the Company by any Executive Vice President, any Senior
Vice President or any Vice President of the Company and attested by its
Secretary or any one of its Assistant Secretaries. The signature of any of these
officers on Warrants may be manual or facsimile. Typographical and other minor
errors or defects in any such signature shall not affect the validity or
enforceability of any Warrant that has been duly authenticated and delivered by
the Warrant Agent.

(b) Warrants bearing the manual or facsimile signatures of individuals, each of
whom was, at the time he or she signed such Warrant or his or her facsimile
signature was affixed to such Warrant, as the case may be, a proper officer of
the Company, shall bind the Company, notwithstanding that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Warrants or did not hold such offices at the date of such
Warrants.

(c) No Warrant shall be entitled to any benefit under this Warrant Agreement or
be valid or obligatory for any purpose unless there appears on such Warrant a
certificate of authentication substantially in the form provided for herein
executed by the Warrant Agent by manual or facsimile signature, and such
certificate upon any Warrant shall be conclusive evidence, and the only
evidence, that such Warrant has been duly authenticated and delivered hereunder.

 

9



--------------------------------------------------------------------------------

Section 2.03. Form of Warrant Certificates. Each Warrant Certificate shall be in
substantially the form set forth in Exhibit D hereto and shall have such
insertions as are appropriate or required by this Warrant Agreement and may have
such letters, numbers or other marks of identification and such legends and
endorsements, stamped, printed, lithographed or engraved thereon, as the Company
may deem appropriate and as are not inconsistent with the provisions of this
Warrant Agreement, such as may be required to comply with this Warrant
Agreement, any law or any rule of any securities exchange on which Warrants may
be listed, and such as may be necessary to conform to customary usage.

Section 2.04. Transfer Restrictions and Legends. This Section 2.04 shall not
apply to Warrants and/or Common Stock which have been issued, distributed or
sold pursuant to an effective registration statement or are otherwise exempt
from registration under the Securities Act pursuant to Section 1145 of the
Bankruptcy Code (the date as of which this Section 2.04 does not apply to such
Warrants and/or Common Stock, the “Distribution Date”).

(a) Each Warrant issued hereunder shall bear the legend set forth in Exhibit A
hereto.

(i) Warrants may not be reoffered, sold, assigned, transferred, pledged,
encumbered or otherwise disposed of by a Warrantholder except (A) pursuant to a
registration statement that has become effective under the Securities Act or
(B) pursuant to an exemption from the registration requirements of the
Securities Act, including Rule 144 under the Securities Act.

(ii) Any Warrants as to which such restrictions on transfer shall have expired
in accordance with their terms such that they can be freely sold without limits
under the Securities Act and any applicable state securities law may, upon
surrender of the Warrant Certificates representing such Warrants for exchange
pursuant to Section 2.05 in accordance with the procedures of the Warrant Agent
(together with any legal opinions, certifications or other evidence as may
reasonably be required by the Company or the Warrant Agent in order to determine
that the proposed transfer is being made in compliance with the Securities Act
and applicable state securities laws), be exchanged for a new Warrant
Certificate for a like Number of Warrants, which shall not bear such legend.

(b) All shares of Common Stock issued to a Warrantholder upon exercise of a
Warrant shall bear the legend set forth in Exhibit B hereto.

(i) Shares of Common Stock issued to a Warrantholder upon exercise of a Warrant
may not be reoffered, sold, assigned, transferred, pledged, encumbered or
otherwise disposed of by such Warrantholder except (A) pursuant to a
registration statement that has become effective under the Securities Act or
(B) pursuant to an exemption from the registration requirements of the
Securities Act, including Rule 144 under the Securities Act.

 

10



--------------------------------------------------------------------------------

(ii) Any such shares of Common Stock as to which such restrictions on transfer
shall have expired in accordance with their terms such that the shares of Common
Stock can be freely sold without limits under the Securities Act and any
applicable state securities law may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock (together with any legal
opinions, certifications or other evidence as may reasonably be required by the
Company or the transfer agent in order to determine that the proposed transfer
is being made in compliance with the Securities Act and applicable state
securities laws), be exchanged for a new certificate or certificates for a like
number of shares of Common Stock, which shall not bear such legend.

(c) Any Warrant that is purchased or owned by the Company or any “affiliate”
thereof (as defined under Rule 144 under the Securities Act) may not be resold
by the Company or such affiliate unless registered under the Securities Act or
resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Warrants no longer being
“restricted securities” (as defined in Rule 144 under the Securities Act).

Section 2.05. Transfer, Exchange and Substitution. (a) Warrants shall be issued
in registered form only. The Company shall cause to be kept at the office of the
Warrant Agent, and the Warrant Agent shall maintain, a register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Company may
prescribe, the Company shall provide for the registration of Warrants and
transfers, exchanges or substitutions of Warrants as herein provided. All
Warrants issued upon any registration of transfer or exchange of or substitution
for Warrants shall be valid obligations of the Company, evidencing the same
obligations, and entitled to the same benefits under this Warrant Agreement, as
Warrants surrendered for such registration of transfer, exchange or
substitution.

(b) A Warrantholder may transfer a Warrant only upon surrender of such Warrant
for registration of transfer. Warrants may be presented for registration of
transfer and exchange at the offices of the Warrant Agent with a written
instruction of transfer in form satisfactory to the Warrant Agent, duly executed
by such Warrantholder or by such Warrantholder’s attorney, duly authorized in
writing. Such Warrantholder will also provide a written certificate
(substantially in the form of Exhibit E hereto) to the effect that such transfer
will comply with the appropriate transfer restrictions applicable to such
Warrants. The Warrant Agent shall be entitled to conclusively rely upon any such
certification in connection with the transfer of a Warrant hereunder and shall
have no responsibility to monitor or verify whether any such transfer complies
with the requirements hereunder or otherwise complies with the Securities Act.
No such transfer shall be effected until, and the transferee shall succeed to
the rights of a Warrantholder only upon, final acceptance and registration of
the transfer in the Warrant Register by the Warrant Agent. Prior to the
registration of any transfer of a Warrant by a Warrantholder as

 

11



--------------------------------------------------------------------------------

provided herein, the Company, the Warrant Agent, and any agent of the Company or
the Warrant Agent may treat the Person in whose name Warrants are registered as
the owner thereof for all purposes and as the Person entitled to exercise the
rights represented thereby, any notice to the contrary notwithstanding.

(c) Every Warrant presented or surrendered for registration of transfer or for
exchange or substitution shall (if so required by the Company or the Warrant
Agent) be duly endorsed, or be accompanied by a duly executed instrument of
transfer in form satisfactory to the Company and the Warrant Agent, by the
holder thereof or such Warrantholder’s attorney duly authorized in writing.

(d) When Warrants are presented to the Warrant Agent with a request to register
the transfer of, or to exchange or substitute, such Warrants, the Warrant Agent
shall register the transfer or make the exchange or substitution as requested if
its requirements for such transactions and any applicable requirements hereunder
are satisfied. To permit registrations of transfers, exchanges and
substitutions, the Company shall execute Warrant Certificates at the Warrant
Agent’s request and the Warrant Agent shall countersign and deliver such Warrant
Certificates. No service charge shall be made for any registration of transfer
or exchange of or substitution for Warrants, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer of Warrants.

(e) A Certified Warrant may be exchanged at the option of the holder or holders
thereof, when presented or surrendered in accordance with this Warrant
Agreement, for another Warrant Certificate or other Warrant Certificates of like
tenor and representing in the aggregate a like Number of Warrants. If less than
all Warrants represented by a Certificated Warrant are transferred, exchanged or
substituted in accordance with this Warrant Agreement, the Warrant Certificate
shall be surrendered to the Warrant Agent and a new Warrant Certificate for a
Number of Warrants equal to the Warrants represented by such Warrant Certificate
that were not transferred, exchanged or substituted, registered in such name or
names as may be directed in writing by the surrendering Warrantholder, shall be
executed by the Company and delivered to the Warrant Agent and the Warrant Agent
shall countersign such new Warrant Certificate and shall deliver such new
Warrant Certificate to the Person or Persons entitled to receive the same.

Section 2.06. Global Warrants. (a) The Warrants shall initially be issued in the
form of Certificated Warrants. However, if the Warrants are sold pursuant to an
effective registration statement filed with the SEC, or if the Company so elects
at any time, any Certificated Warrants may be presented to the Warrant Agent by
Warrantholders in exchange for one or more Global Warrants up to the aggregate
Number of Warrants then outstanding, to be registered in the name of the
Depositary, or its nominee, and delivered by the Warrant Agent to the
Depositary, or its custodian, for crediting to the accounts of its participants
pursuant to the procedures of the Depositary. Upon such presentation, the
Company shall execute a Global Warrant representing such aggregate Number of
Warrants and deliver the same to the Warrant Agent for authentication and
delivery in accordance with Section 2.02.

 

12



--------------------------------------------------------------------------------

(b) Any Global Warrant shall bear the legend substantially in the form set forth
in Exhibit C hereto (the “Global Warrant Legend”).

(c) So long as a Global Warrant is registered in the name of the Depositary or
its nominee, members of, or participants in, the Depositary (“Agent Members”)
shall have no rights under this Warrant Agreement with respect to the Global
Warrant held on their behalf by the Depositary or the Warrant Agent as its
custodian, and the Depositary may be treated by the Company, the Warrant Agent
and any agent of the Company or the Warrant Agent as the absolute owner of such
Global Warrant for all purposes. Accordingly, any such owner’s beneficial
interest in such Global Warrant will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Agent Members, and neither the Company nor the Warrant Agent
shall have any responsibility with respect to such records maintained by the
Depositary or its nominee or its Agent Members. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Warrant Agent or any agent of the
Company or the Warrant Agent from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or impair, as between
the Depositary and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Warrantholder.

(d) Any holder of a Global Warrant registered in the name of the Depositary or
its nominee shall, by acceptance of such Global Warrant, agree that transfers of
beneficial interests in such Global Warrant may be effected only through a
book-entry system maintained by the holder of such Global Warrant (or its
agent), and that ownership of a beneficial interest in Warrants represented
thereby shall be required to be reflected in book-entry form.

(e) Transfers of a Global Warrant registered in the name of the Depositary or
its nominee shall be limited to transfers in whole, and not in part, to the
Company, the Depositary, their successors, and their respective nominees.
Interests of beneficial owners in a Global Warrant registered in the name of the
Depositary or its nominee shall be transferred in accordance with the rules and
procedures of the Depositary.

(f) A Global Warrant registered in the name of the Depositary or its nominee
shall be exchanged for Certificated Warrants only if the Depositary (A) has
notified the Company that it is unwilling or unable to continue as or ceases to
be a clearing agency registered under Section 17A of the Exchange Act and (B) a
successor to the Depositary registered as a clearing agency under Section 17A of
the Exchange Act is not able to be appointed by the Company within 90 days or
the Depositary is at any time unwilling or unable to continue as Depositary and
a successor to the Depositary is not able to be appointed by the Company within
90 days. In any such event, a Global Warrant registered in the name of the
Depositary or its nominee shall be surrendered to the Warrant Agent for
cancellation, and the Company shall execute, and the Warrant Agent shall
countersign and deliver, to each beneficial owner identified by the Depositary,
in exchange for such beneficial owner’s beneficial interest in such Global
Warrant, Certificated Warrants representing, in the aggregate, the Number of
Warrants theretofore represented by such Global Warrant with respect to such
beneficial owner’s respective beneficial interest. Any

 

13



--------------------------------------------------------------------------------

Certificated Warrant delivered in exchange for an interest in a Global Warrant
pursuant to this Section 2.06(f) shall not bear the Global Warrant Legend.
Interests in the Global Warrant may not be exchanged for Certificated Warrants
other than as provided in this Section 2.06(f).

(g) The holder of a Global Warrant registered in the name of the Depositary or
its nominee may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Warrantholder is entitled to take under this Warrant
Agreement or the Warrant.

Section 2.07. Surrender of Warrant Certificates. Any Warrant Certificate
surrendered for registration of transfer, exchange, substitution or exercise of
Warrants represented thereby shall, if surrendered to the Company, be delivered
to the Warrant Agent, and all Warrant Certificates surrendered or so delivered
to the Warrant Agent shall be promptly cancelled by the Warrant Agent and shall
not be reissued by the Company and, except as provided in this Article 2 in case
of an exchange, transfer or substitution, or Article 3 in case of the exercise
of less than all Warrants represented thereby, or Section 6.02 in case of
mutilation, no Warrant Certificate shall be issued hereunder in lieu thereof.
The Warrant Agent shall deliver to the Company from time to time or otherwise
dispose of such cancelled Warrant Certificates as the Company may direct.

ARTICLE 3

EXERCISE AND SETTLEMENT OF WARRANTS

Section 3.01. Exercise of Warrants. At any time prior to 5:00 p.m., New York
City time, on the Expiration Date, a Warrantholder shall be entitled to
exercise, in accordance with this Article 3, the full Number of Warrants
represented by any Warrant Certificate then registered in such Warrantholder’s
name (which may include fractional Warrants) or any portion thereof (which shall
not include any fractional Warrants). Any Warrants not exercised prior to such
time shall expire unexercised.

Section 3.02. Procedure for Exercise. (a) To exercise a Warrant (i) in the case
of a Certificated Warrant, the Warrantholder must surrender the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor warrant agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed, together with any
applicable transfer taxes as set forth in Section 7.01(b), or (ii) in the case
of a Global Warrant, the Warrantholder must comply with the procedures
established by the Depositary for the exercise of Warrants.

(b) The date on which a Warrantholder complies with the requirements for
exercise set forth in this Section 3.02 in respect of a Warrant is the “Exercise
Date” for such Warrant. However, if such date is not a Trading Day or the
Warrantholder satisfies such requirements after the Close of Business on a
Trading Day, then the Exercise Date shall be the immediately succeeding Trading
Day, unless that Trading Day falls after the Expiration Date, in which case the
Exercise Date shall be the immediately preceding Trading Day.

 

14



--------------------------------------------------------------------------------

Section 3.03. Settlement of Warrants. (a) Full Physical Settlement shall apply
to each Warrant unless the Warrantholder elects for Net Share Settlement to
apply upon exercise of such Warrant. Such election shall be made (i) in the case
of a Certificated Warrant, in the Exercise Notice for such Warrant, or (ii) in
the case of a Global Warrant, in accordance with the procedures established by
the Depositary for the exercise of Warrants.

(b) If Full Physical Settlement is applicable with respect to the exercise of a
Warrant, then, for each Warrant exercised hereunder, prior to 11:00 a.m., New
York City time, on the Settlement Date for such Warrant, the Warrantholder shall
pay the Exercise Price (determined as of such Exercise Date) by federal wire or
other immediately available funds payable to the order of the Company to the
account maintained by the Warrant Agent and notified to the Warrantholder in
accordance with Section 7.15, and on the Settlement Date, following receipt by
the Warrant Agent of such Exercise Price, the Company shall cause to be
delivered to the Warrantholder one share of Common Stock (the “Full Physical
Share Amount”), together with Cash in respect of any fractional Warrant as
provided in Section 3.05. All funds received by the Warrant Agent upon exercise
of such Warrant shall be deposited by the Warrant Agent for the account of the
Company at a bank previously instructed by the Company in writing.

(c) If Net Share Settlement is applicable with respect to the exercise of a
Warrant, then, for each Warrant exercised hereunder, on the Settlement Date for
such Warrant, the Company shall cause to be delivered to the Warrantholder a
number of shares of Common Stock (which in no event will be less than zero) (the
“Net Share Amount”) equal to (i) the Net Share Settlement Price as of the
relevant Exercise Date, minus the Exercise Price (determined as of such Exercise
Date), divided by (ii) such Net Share Settlement Price, together with Cash in
respect of any factional shares or fractional Warrants as provided in
Section 3.05.

Section 3.04. Delivery of Common Stock. (a) In connection with the delivery of
shares of Common Stock to an exercising Warrantholder pursuant to
Section 3.03(b) or Section 3.03(c), as the case may be, the Warrant Agent shall:

(i) inform the Company of the number of shares of Common Stock underlying the
Warrants which were exercised; and (A) if such shares of Common Stock are in
book-entry form at the Depositary, the Company shall (or shall cause the
transfer agent to) deliver such shares of Common Stock by electronic transfer to
such Warrantholder’s account, or any other account as such Warrantholder may
designate, at the Depositary or at an Agent Member, or (B) if such shares of
Common Stock are not in book-entry form at the Depositary, the Company shall (or
shall cause the transfer agent to) deliver to or upon the order of such
Warrantholder a certificate or certificates, in each case with legends thereon
as appropriate (as determined by the Company) and for the number of full shares
of Common Stock to which such Warrantholder is entitled, registered in such name
or names as may be directed by such Warrantholder;

(ii) deliver Cash to such Warrantholder in respect of any fractional shares or
fractional Warrants, as provided in Section 3.05; and

 

15



--------------------------------------------------------------------------------

(iii) if the Number of Warrants represented by a Warrant Certificate shall not
have been exercised in full, deliver a new Warrant Certificate, countersigned by
the Warrant Agent, for the balance of the number of Warrants represented by the
surrendered Warrant Certificate.

(b) Each Person in whose name any shares of Common Stock are issued shall for
all purposes be deemed to have become the holder of record of such shares as of
the Exercise Date or, in the case of a Warrant subject to Full Physical
Settlement only, the date of payment by the Warrantholder of the Exercise Price
in accordance with Section 3.03(b), if later. However, if any such date is a
date when the stock transfer books of the Company are closed, such Person shall
be deemed to have become the holder of such shares at the Close of Business on
the next succeeding date on which the stock transfer books are open.

(c) Promptly after the Warrant Agent shall have taken the action required above
(or at such later time as may be mutually agreeable to the Company and the
Warrant Agent), the Warrant Agent shall account to the Company with respect to
any Warrants exercised (including, without limitation, with respect to any
Exercise Price paid to the Warrant Agent). The Company shall reimburse the
Warrant Agent for any amounts paid by the Warrant Agent in respect of a
fractional share or fractional Warrant upon such exercise in accordance with
Section 3.05 hereof.

Section 3.05. No Fractional Shares to Be Issued. (a) Notwithstanding anything to
the contrary in this Warrant Agreement, the Company shall not be required to
issue any fraction of a share of Common Stock upon exercise of any Warrants.

(b) If any fraction of a Warrant shall be exercised hereunder, the Company shall
pay the relevant Warrantholder Cash in lieu of the corresponding fraction of a
share of Common Stock valued at the Net Share Settlement Price as of the
Exercise Date. However, if more than one Warrant shall be exercised hereunder at
one time by the same Warrantholder, the number of full shares which shall be
issuable upon exercise thereof shall be computed on the basis of all Warrants
(including any fractional Warrants) so exercised. If any fraction of a share of
Common Stock would, except for the provisions of this Section 3.05, be issuable
on the exercise of any Warrant or Warrants (including any fractional Warrants),
the Company shall pay the Warrantholder Cash in lieu of such fractional shares
valued at the Net Share Settlement Price as of the Exercise Date.

(c) Each Warrantholder, by its acceptance of a Warrant Certificate, expressly
waives its right to receive any fraction of a share of Common Stock or a stock
certificate representing a fraction of a share of Common Stock.

Section 3.06. Acquisition of Warrants by Company. The Company shall have the
right, except as limited by law, to purchase or otherwise to acquire Warrants at
such times, in such manner and for such consideration as it may deem appropriate
and shall have agreed with the holder of such Warrants.

 

16



--------------------------------------------------------------------------------

Section 3.07. Direction of Warrant Agent. (a) The Company shall be responsible
for performing all calculations required in connection with the exercise and
settlement of the Warrants and the payment or delivery, as the case may be, of
Cash and/or Common Stock as described in this Article 3. In connection
therewith, the Company shall provide prompt written notice to the Warrant Agent
of the amount of Cash and the number of shares of Common Stock payable or
deliverable, as the case may be, upon exercise and settlement of the Warrants,
including, without limitation, the Net Share Amount and the Full Physical Share
Amount.

(b) Any Cash to be paid to the Warrantholders hereunder shall be delivered to
the Warrant Agent no later than the Business Day immediately preceding the date
such consideration is required to be delivered to the Warrantholders. Any Common
Stock to be delivered to the Warrantholders hereunder shall be delivered by the
Company (or the transfer agent) by the date such consideration is required to be
delivered to the Warrantholders.

(c) The Warrant Agent shall have no liability for any failure or delay in
performing its duties hereunder caused by any failure or delay of the Company in
providing such calculations or items to the Warrant Agent. The Warrant Agent
shall not be accountable with respect to the validity or value (or the kind or
amount) of any shares of Common Stock or Units of Reference Property that may at
any time be issued or delivered upon the exercise of any Warrant, and it makes
no representation with respect thereto. The Warrant Agent shall not be
responsible for any failure of the Company to make any Cash payment or to issue,
transfer or deliver any shares of Common Stock or stock certificates or Units of
Reference Property, or to comply with any of the covenants of the Company
contained in this Article 3.

ARTICLE 4

[RESERVED]

ARTICLE 5

ADJUSTMENTS

Section 5.01. Adjustments to Exercise Price. The Exercise Price for the Warrants
shall be subject to adjustment (without duplication) upon the occurrence of any
of the following events:

(a) The issuance of Common Stock as a dividend or distribution to all holders of
Common Stock, or a subdivision or combination of Common Stock, in which event
the Exercise Price shall be adjusted based on the following formula:

 

EP1  = EP0 x 

  OS0      OS1   

 

17



--------------------------------------------------------------------------------

where:

 

EP0    =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution, or immediately
prior to the Open of Business on the effective date for such subdivision or
combination, as the case may be; EP1    =    the Exercise Price in effect
immediately after the Close of Business on the Record Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such subdivision or combination, as the case may be; OS0    =    the number
of shares of Common Stock outstanding immediately prior to the Close of Business
on the Record Date for such dividend or distribution, or immediately prior to
the Open of Business on the effective date for such subdivision or combination,
as the case may be; and OS1    =    the number of shares of Common Stock that
would be outstanding immediately after, and solely as a result of, such
dividend, distribution, subdivision or combination.

Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such dividend or distribution, or immediately after the
Open of Business on the effective date for such subdivision or combination, as
the case may be. If any dividend or distribution or subdivision or combination
of the type described in this Section 5.01(a) is declared or announced but not
so paid or made, the Exercise Price shall again be adjusted to the Exercise
Price that would then be in effect if such dividend or distribution or
subdivision or combination had not been declared or announced, as the case may
be.

(b) The issuance to all holders of Common Stock of rights or warrants entitling
them for a period expiring 60 days or less from the date of issuance of such
rights or warrants to purchase shares of Common Stock (or securities convertible
into Common Stock) at less than (or having a conversion price per share less
than) the Current Market Price of Common Stock, in which event the Exercise
Price will be adjusted based on the following formula:

 

EP1  = EP0 x 

  OS0 + Y      OS0 + X   

where:

 

EP0    =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such issuance; EP1    =    the Exercise Price in
effect immediately after the Close of Business on the Record Date for such
issuance;

 

18



--------------------------------------------------------------------------------

OS0    =    the number of shares of Common Stock outstanding immediately prior
to the Close of Business on the Record Date for such issuance; X    =    the
total number of shares of Common Stock issuable pursuant to such rights,
warrants or convertible securities; and Y    =    the aggregate price payable to
exercise such rights, warrants or convertible securities divided by the Current
Market Price.

Such adjustment shall become effective immediately after the Close of Business
on the Record Date for such issuance. In the event that the issuance of such
rights, warrants or convertible securities is announced but such rights,
warrants or convertible securities are not so issued, the Exercise Price shall
again be adjusted to be the Exercise Price that would then be in effect if the
Record Date for such issuance had not occurred. To the extent that such rights
or warrants are not exercised prior to their expiration or shares of Common
Stock are otherwise not delivered pursuant to such rights, warrants or
convertible securities, upon the expiration, termination or maturity of such
rights, warrants or convertible securities, the Exercise Price shall be
readjusted to the Exercise Price that would then be in effect had the
adjustments made upon the issuance of such rights, warrants or convertible
securities been made on the basis of the delivery of only the number of shares
of Common Stock actually delivered. In determining the aggregate price payable
for such shares of Common Stock, there shall be taken into account any
consideration received for such rights or warrants, as well as any consideration
received in connection with the conversion of any convertible securities issued
upon exercise of such rights or warrants, and the value of such consideration,
if other than Cash, shall be determined in good faith by the Board of Directors.

(c) The dividend or distribution to all holders of Common Stock of (i) shares of
the Company’s Capital Stock (other than Common Stock), (ii) evidences of the
Company’s indebtedness, (iii) rights or warrants to purchase the Company’s
securities or the Company’s assets or (iv) property or Cash (excluding any
ordinary cash dividends declared by the Board of Directors and excluding any
dividend, distribution or issuance covered by clauses (a) or (b) above), in
which event the Exercise Price will be adjusted based on the following formula:

 

EP1  = EP0 x 

  SP0 – FMV      SP0   

where:

 

EP0    =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution; EP1    =    the
Exercise Price in effect immediately after the Close of Business on the Record
Date for such dividend or distribution;

 

19



--------------------------------------------------------------------------------

SP0    =    the Current Market Price; and FMV    =    the fair market value (as
determined in good faith by the Board of Directors), on the Record Date for such
dividend or distribution, of the shares of Capital Stock, evidences of
indebtedness or property, rights or warrants so distributed or the amount of
Cash (other than in the case of ordinary cash dividends declared by the Board of
Directors) expressed as an amount per share of outstanding Common Stock.

In the event of a reduction of the VEBA Exercise Price under the VEBA Warrant
Agreement (other than pursuant to Article 5 of the VEBA Warrant Agreement) below
125% of the Exercise Price as adjusted to such date pursuant to this Article 5,
such reduction shall be treated as a distribution of property where the FMV of
such property for purposes of this adjustment shall be equal to the absolute
value of the difference between (i) the Black Scholes Warrant Value of the
outstanding VEBA Warrants with a VEBA Exercise Price equal to 125% of the
Exercise Price as adjusted to such date pursuant to this Article 5 and (ii) the
Black Scholes Warrant Value of the outstanding VEBA Warrants immediately
following such reduction in VEBA Exercise Price, expressed as an amount per
share of outstanding Common Stock.

Such decrease shall become effective immediately after the Close of Business on
the Record Date for such dividend or distribution. In the event that such
dividend or distribution is declared or announced but not so paid or made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such distribution had not been declared or announced.

However, if the transaction that gives rise to an adjustment pursuant to this
clause (c) is one pursuant to which the payment of a dividend or other
distribution on Common Stock consists of shares of capital stock of, or similar
equity interests in, a subsidiary of the Company or other business unit of the
Company (i.e., a spin-off) that are, or, when issued, will be, traded or quoted
on the New York Stock Exchange or any other national or regional securities
exchange or market, then the Exercise Price will instead be adjusted based on
the following formula:

 

EP1 = EP0 x 

  MP0      MP0 + FMV0   

where:

 

EP0    =    the Exercise Price in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution; EP1    =    the
Exercise Price in effect immediately after the Close of Business on the Record
Date for such dividend or distribution;

 

20



--------------------------------------------------------------------------------

FMV0    =    the average of the Closing Sale Prices of the Capital Stock or
similar equity interests distributed to holders of Common Stock applicable to
one share of Common Stock over the 10 consecutive Trading Days commencing on,
and including, the third Trading Day after the Ex-Date for such dividend or
distribution; and MP0    =    the average of the Closing Sale Prices of the
Common Stock over the 10 consecutive Trading Days commencing on, and including,
the third Trading Day after the Ex-Date for such dividend or distribution.

Such decrease shall become effective immediately after the Ex-Date for such
dividend or distribution. In the event that such dividend or distribution is
declared or announced but not so paid or made, the Exercise Price shall again be
adjusted to be the Exercise Price which would then be in effect if such
distribution had not been declared or announced.

(d) For the purposes of Section 5.01(a), (b) and (c), any dividend or
distribution to which Section 5.01(c) is applicable that also includes shares of
Common Stock, or rights or warrants to subscribe for or purchase shares of
Common Stock (or both), shall be deemed instead to be a dividend or distribution
of the indebtedness, assets or shares of Capital Stock other than such shares of
Common Stock or rights or warrants (and any Exercise Price adjustment required
by Section 5.01(c) with respect to such dividend or distribution shall be made
in respect of such dividend or distribution (without regard to the parenthetical
in Section 5.01(c) that begins with the word “excluding”)) immediately followed
by a dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Exercise Price adjustment required by Section 5.01
with respect to such dividend or distribution shall then be made), except, for
purposes of such adjustment, any shares of Common Stock included in such
dividend or distribution shall not be deemed “outstanding immediately prior to
the Close of Business on the Record Date.”

Section 5.02. Adjustments to Number of Warrants. Concurrently with any
adjustment to the Exercise Price under Section 5.01, the Number of Warrants for
each Warrant Certificate will be adjusted such that the Number of Warrants for
each such Warrant Certificate in effect immediately following the effectiveness
of such adjustment will be equal to the Number of Warrants for each such Warrant
Certificate in effect immediately prior to such adjustment, multiplied by a
fraction, (i) the numerator of which is the Exercise Price in effect immediately
prior to such adjustment and (ii) the denominator of which is the Exercise Price
in effect immediately following such adjustment.

Section 5.03. Certain Distributions of Rights and Warrants; Shareholder Rights
Plan. (a) Rights or warrants distributed by the Company to all holders of Common
Stock (including under any Shareholder Rights Plan in existence on the date
hereof or hereafter put into effect) entitling the holders thereof to subscribe
for or purchase shares of the Company’s Capital Stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (a “Trigger Event”):

(i) are deemed to be transferred with such shares of Common Stock;

 

21



--------------------------------------------------------------------------------

(ii) are not exercisable; and

(iii) are also issued in respect of future issuances of Common Stock,

shall be deemed not to have been distributed for purposes of Article 5 (and no
adjustment to the Exercise Price or the Number of Warrants under this Article 5
will be made) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exercise Price and the Number of Warrants
for each Warrant Certificate shall be made under this Article 5 (subject in all
respects to Section 5.03(d)).

(b) If any such right or warrant is subject to events, upon the occurrence of
which such rights or warrants become exercisable to purchase different
securities, evidences of indebtedness or other assets, then the date of the
occurrence of any and each such event shall be deemed to be the date of
distribution and Record Date with respect to new rights or warrants with such
rights (subject in all respects to Section 5.03(d)).

(c) In addition, except as set forth in Section 5.03(d), in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in Section 5.03(b)) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Price and the Number of Warrants for each
Warrant Certificate under Article 5 was made (including any adjustment
contemplated in Section 5.03(d)):

(i) in the case of any such rights or warrants that shall all have been redeemed
or repurchased without exercise by the holders thereof, the Exercise Price and
the Number of Warrants for each Warrant Certificate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a Cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase; and

(ii) in the case of such rights or warrants that shall have expired or been
terminated without exercise by the holders thereof, the Exercise Price and the
Number of Warrants for each Warrant Certificate shall be readjusted as if such
rights and warrants had not been issued.

(d) If a Company shareholders rights plan under which any rights are issued
provides that each share of Common Stock issued upon exercise of Warrants at any
time prior to the distribution of separate certificates representing such rights
shall be entitled to receive such rights, prior to the separation of such rights
from the Common Stock, the Exercise Price and the Number of Warrants for each
Warrant Certificate shall not be adjusted pursuant to Section 5.01. If, however,
prior to any exercise of a Warrant, such rights have separated from the Common
Stock, the Exercise Price and the Number of

 

22



--------------------------------------------------------------------------------

Warrants for each Warrant Certificate shall be adjusted at the time of
separation as if the Company dividended or distributed to all holders of Common
Stock, the Company’s Capital Stock, evidences of the Company’s indebtedness,
certain rights or warrants to purchase the Company’s securities or other of the
Company’s assets as described in Section 5.01(c), subject to readjustment in the
event of the expiration, termination or redemption of such rights.

Section 5.04. No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.

Section 5.05. Other Adjustments if Net Share Settlement Applies. To the extent
Net Share Settlement applies to the exercise of any Warrant, the Board of
Directors shall make appropriate adjustments to the amount of Cash or number of
shares of Common Stock, as the case may be, due upon exercise of the Warrant, as
may be necessary or appropriate to effectuate the intent of this Article 5 and
to avoid unjust or inequitable results as determined in its good faith judgment,
to account for any adjustment to the Exercise Price and the Number of Warrants
for the relevant Warrant Certificate that becomes effective, or any event
requiring an adjustment to the Exercise Price and the Number of Warrants for the
relevant Warrant Certificate where the Record Date or effective date (in the
case of a subdivision or combination of the Common Stock) of the event occurs,
during the period beginning on, and including, the Exercise Date and ending on,
and including, the related Settlement Date.

Section 5.06. Discretionary Adjustments. The Company may from time to time, to
the extent permitted by law and subject to applicable rules of the New York
Stock Exchange, decrease the Exercise Price and/or increase the Number of
Warrants for each Warrant Certificate by any amount for any period of at least
20 days. In that case, the Company shall give the Warrantholders at least 15
days’ prior notice of such increase or decrease, and such notice shall state the
decreased Exercise Price and/or increased Number of Warrants for each Warrant
Certificate and the period during which the decrease and/or increase will be in
effect. The Company may make such decreases in the Exercise Price and/or
increases in the Number of Warrants for each Warrant Certificate, in addition to
those set forth in this Article 5, as the Company’s Board of Directors deems
advisable, including to avoid or diminish any income tax to holders of the
Common Stock resulting from any dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for income tax purposes.

 

23



--------------------------------------------------------------------------------

Section 5.07. Restrictions on Adjustments. (a) Except in accordance with
Section 5.01, the Exercise Price and the Number of Warrants for any Warrant
Certificate will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing.

(b) Neither the Exercise Price nor the Number of Warrants for any Warrant
Certificate will be adjusted:

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(ii) for a change in the par value of the Common Stock.

(c) In no event will the Company adjust the Exercise Price or make a
corresponding adjustment to the Number of Warrants for any Warrant Certificate
to the extent that the adjustment would reduce the Exercise Price below the par
value per share of Common Stock.

(d) No adjustment shall be made to the Exercise Price or the Number of Warrants
for any Warrant Certificate for any of the transactions described in
Section 5.01 if the Company makes provisions for Warrantholders to participate
in any such transaction without exercising their Warrants on the same basis as
holders of Common Stock and with notice that the Board of Directors determines
in good faith to be fair and appropriate.

(e) No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Number of Warrants for any Warrant
Certificate, unless the adjustment would result in a change of at least 1% of
the Exercise Price; provided that any adjustments that are less than 1% of the
Exercise Price shall be carried forward and such carried forward adjustments,
regardless of whether the aggregate adjustment is less than 1% of the Exercise
Price, shall be made (i) annually, on each anniversary of the Closing Date,
(ii) immediately prior to the time of any exercise, and (iii) five Business Days
prior to the Expiration Date, unless, in each case, such adjustment has already
been made.

(f) If the Company takes a record of the holders of Common Stock for the purpose
of entitling them to receive a dividend or other distribution, and thereafter
(and before the dividend or distribution has been paid or delivered to
stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Price or the Number
of Warrants for any Warrant Certificate then in effect shall be required by
reason of the taking of such record.

Section 5.08. Deferral of Adjustments. In any case in which Section 5.01
provides that an adjustment shall become effective immediately after (a) a
Record Date for an event or (b) the effective date (in the case of a subdivision
or combination of the Common Stock) (each a “Determination Date”), the Company
may elect to defer, until the later of the date the adjustment to the Exercise
Price and Number of Warrants for each

 

24



--------------------------------------------------------------------------------

Warrant Certificate can be definitively determined and the occurrence of the
applicable Adjustment Event (as hereinafter defined), (i) issuing to the
Warrantholder of any Warrant exercised after such Determination Date and before
the occurrence of such Adjustment Event, the additional shares of Common Stock
or other securities or assets issuable upon such exercise by reason of the
adjustment required by such Adjustment Event over and above the Common Stock
issuable upon such exercise before giving effect to such adjustment and
(ii) paying to such Warrantholder any amount in Cash in lieu of any fractional
share of Common Stock or fractional Warrant pursuant to Section 3.05. For the
purposes of this Section 5.08, the term “Adjustment Event” shall mean in any
case referred to in clause (a) or clause (b) hereof, the occurrence of such
event.

Section 5.09. Recapitalizations, Reclassifications and Other Changes. (a) If any
of the following events occur:

(i) any recapitalization;

(ii) any reclassification or change of the outstanding shares of Common Stock
(other than changes resulting from a subdivision or combination to which
Section 5.01(a) applies);

(iii) any consolidation, merger or combination involving the Company;

(iv) any sale or conveyance to a third party of all or substantially all of the
Company’s assets; or

(v) any statutory share exchange,

(each such event a “Reorganization Event”), in each case as a result of which
the Common Stock would be converted into, or exchanged for, stock, other
securities, other property or assets (including cash or any combination thereof)
(the “Reference Property”), then, subject to Section 5.09(e), following the
effective time of the transaction, the right to receive shares of Common Stock
upon exercise of a Warrant shall be changed to a right to receive, upon exercise
of such Warrant, the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) that a
holder of one share of Common Stock would have owned or been entitled to receive
in connection with such Reorganization Event (such kind and amount of Reference
Property per share of Common Stock, a “Unit of Reference Property”). In the
event holders of Common Stock have the opportunity to elect the form of
consideration to be received in a Reorganization Event, other than with respect
to a Change of Control Event, the type and amount of consideration into which
the Warrants shall be exercisable from and after the effective time of such
Reorganization Event shall be deemed to be the weighted average of the types and
amounts of consideration received by the holders of Common Stock in such
Reorganization Event.

 

25



--------------------------------------------------------------------------------

(b) At any time from, and including, the effective time of a Reorganization
Event:

(i) if Full Physical Settlement applies upon exercise of a Warrant, the Full
Physical Share Amount per Warrant shall be equal to a single Unit of Reference
Property;

(ii) if Net Share Settlement applies upon exercise of a Warrant, the Net Share
Amount per Warrant shall be a number of Units of Reference Property calculated
as set forth in Section 3.03(c), except that the Net Share Settlement Price used
to determine such Net Share Amount on any Trading Day shall be the Unit Value
for such Trading Day;

(iii) the Company shall pay Cash in lieu of delivering any fraction of a Unit of
Reference Property or any fractional Warrant in accordance with Section 3.05
based on the Unit Value as of the Exercise Date; and

(iv) the Closing Sale Price and the Current Market Price shall be calculated
with respect to a Unit of Reference Property.

(c) The value of a Unit of Reference Property (the “Unit Value”) shall be
determined as follows:

(i) any shares of common stock of the successor or purchasing corporation or any
other corporation that are traded on a national or regional stock exchange
included in such Unit of Reference Property shall be valued as if such shares
were “Common Stock” using procedures set forth in the definition of “Closing
Sale Price” in Section 1.01;

(ii) any other property (other than Cash) included in such Unit of Reference
Property shall be valued in good faith by the Board of Directors (in a manner
not materially inconsistent with the manner the Board of Directors valued such
property for purposes of the Reorganization Event, if applicable) or by a New
York Stock Exchange member firm selected by the Board of Directors; and

(iii) any Cash included in such Unit of Reference Property shall be valued at
the amount thereof.

(d) On or prior to the effective time of any Reorganization Event, the Company
or the successor or purchasing Person, as the case may be, shall execute an
amendment to this Warrant Agreement providing that the Warrants shall be
exercisable for Units of Reference Property in accordance with the terms of this
Section 5.09. If the Reference Property in connection with any Reorganization
Event includes shares of stock or other securities and assets of a Person other
than the successor or purchasing Person, as the case may be, in such
Reorganization Event, then the Company shall cause such amendment to this
Warrant Agreement to be executed by such other Person and such amendment shall
contain such additional provisions to protect the interests of the
Warrantholders as the Board of Directors shall reasonably consider necessary by
reason of the foregoing. Any

 

26



--------------------------------------------------------------------------------

such amendment to this Warrant Agreement shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article 5. In the event the Company shall execute an amendment to
this Warrant Agreement pursuant to this Section 5.09, the Company shall promptly
file with the Warrant Agent an Officers’ Certificate briefly stating the reasons
therefor, the kind or amount of cash, securities or property or asset that will
comprise a Unit of Reference Property after the relevant Reorganization Event,
any adjustment to be made with respect thereto and that all conditions precedent
have been complied with. The Company shall cause notice of the execution of
amendment to be mailed to each Warrantholder, at its address appearing on the
Warrant Register, within 20 Business Days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of such amendment.

(e) Change of Control Event:

(i) No less than 15 Business Days prior to the scheduled closing of a Change of
Control Event, the Company shall:

(A) calculate the Change of Control Estimated Payment Amount;

(B) deliver to the Warrant Agent a notice of redemption (a “Redemption Notice”),
which shall be binding on the Company and on all Warrantholders, stating that
all Warrants (other than Carryover Warrants, if any) that have not been
exercised prior to the Cut-Off Time shall be redeemed on the Change of Control
Payment Date at a price equal to the Change of Control Payment Amount (the
“Redemption”);

(C) cause a notice of the Redemption to be sent at least once to the Dow Jones
News Service or similar business news service in the United States; and

(D) cause the Warrant Agent to send by first-class mail, postage prepaid to each
Warrantholder, at the address appearing in the warrant register, a notice
stating:

1) that the Redemption is being made pursuant to this Section 5.09(e) and that
all Warrants (other than Carryover Warrants, if any) that have not been
exercised prior to the Cut-Off Time will be redeemed on the Change of Control
Payment Date for payment of the Change of Control Payment Amount;

2) a reasonably detailed explanation of the Change of Control Estimated Payment
Amount, including (x) a statement of the amount of the Change of Control
Estimated Payment Amount, together with a reasonably detailed explanation of the
calculation of such amount, and (y) the formula for calculating the Black
Scholes Warrant Value and the Change of Control Payment Amount;

 

27



--------------------------------------------------------------------------------

3) the date of the Redemption (which shall be a Business Day no later than five
(5) Business Days following the Change of Control Date (the “Change of Control
Payment Date”));

4) the Net Share Amount for each Warrant as of a date not more than five
(5) Business Days prior to the date of the Redemption Notice (assuming Net Share
Settlement is applicable with respect to the exercise of such Warrant);

5) that no outstanding Warrant may be exercised after the Close of Business on
the day prior to the Change of Control Date (the “Cut-Off Time”);

6) if applicable, that New Warrants will be issued to the Warrantholders on the
Change of Control Payment Date in accordance with the terms of this Warrant
Agreement and the Warrants (as the same may have been amended in connection with
such Change of Control Event pursuant to Section 5.09);

7) any other reasonable procedures that a Warrantholder must follow (to the
extent consistent with the terms and conditions set forth herein) in connection
with such Redemption; and

8) the name and address of the Warrant Agent.

(ii) Within two (2) Business Days prior to the Change of Control Payment Date,
the Company or the surviving Person (if other than the Company) shall
(A) deliver to the Warrant Agent the calculation of the Change of Control
Payment Amount and (B) deposit with the Warrant Agent money sufficient to pay
the Change of Control Payment Amount for all outstanding Warrants (other than
the Carryover Warrants, if any).

(iii) On the Change of Control Payment Date, (A) the Company or the surviving
Person (if other than the Company) shall redeem all outstanding Warrants (other
than Carryover Warrants, if any) pursuant to the Redemption, (B) the Warrant
Agent shall mail to each holder of Warrants so redeemed payment in Cash in an
amount equal to the aggregate Change of Control Payment Amount in respect of
such redeemed Warrants, and (C) the Company or the surviving Person (if other
than the Company) shall execute and issue to the Warrantholders, and the Warrant
Agent shall authenticate, new Warrants (the “New Warrants”) representing the
Carryover Warrants (if any); provided that each such New Warrant shall be issued
in denominations of one Warrant and integral multiples thereof and the terms
thereof shall, subject to Section 5.09(e)(v), be substantially consistent with
the terms of this Warrant Agreement and the Warrants (and all references herein
to Warrants shall thereafter be deemed to be references to such New Warrants).

(iv) No Warrant (which for the avoidance of doubt does not include New Warrants)
may be exercised after the Cut-Off Time.

 

28



--------------------------------------------------------------------------------

(v) Following the Change of Control Payment Date, any holder of New Warrants
shall have the right to exercise such New Warrant and to receive, upon such
exercise, the Reference Property in accordance with Section 5.09(a), subject to
Section 5.09(b) and Section 5.09(c) and the remaining terms of this Warrant
Agreement and the Warrants (as the same may have been amended in connection with
such Change of Control Event pursuant to Section 5.09); provided, that, for
purposes of this Section 5.09(e)(v), (A) each Unit of Reference Property shall
initially only consist of the Registered and Listed Shares included in such Unit
of Reference Property and (B) the initial exercise price for each New Warrant
shall be equal to the New Warrant Exercise Price.

(vi) The provisions of this Section 5.09(e) are subject, in all cases, to any
applicable requirements under the Securities Act and the Exchange Act and the
respective rules and regulations promulgated thereunder. Where there is any
inconsistency between the requirements of the Securities Act or the Exchange Act
or the rules and regulations promulgated thereunder and the requirements of this
Section 5.09(e), the requirements of the Securities Act and the Exchange Act and
the respective rules and regulations promulgated thereunder, shall supersede.

(f) The Company hereby agrees not to become a party to any Reorganization Event
or Change of Control Event unless its terms are consistent in all material
respects with this Section 5.09.

(g) The above provisions of this Section 5.09 shall similarly apply to
successive Reorganization Events and Change of Control Events.

(h) If this Section 5.09 applies to any event or occurrence, no other provision
of this Article 5 with respect to anti-dilution adjustments (which for the
avoidance of doubt, does not include the covenant set forth in Section 5.10)
shall apply to such event or occurrence.

Section 5.10. Consolidation, Merger and Sale of Assets. (a) The Company may,
without the consent of the Warrantholders, consolidate with, merge into or sell,
lease or otherwise transfer in one transaction or a series of related
transactions the consolidated assets of the Company and its subsidiaries
substantially as an entirety to any corporation, limited liability company,
partnership or trust organized under the laws of the United States or any of its
political subdivisions so long as:

(i) the successor assumes all the Company’s obligations under this Warrant
Agreement and the Warrants; and

(ii) the Company provides written notice of such assumption to the Warrant
Agent.

(b) In case of any such consolidation, merger, sale, lease or other transfer and
upon any such assumption by the successor corporation, limited liability
company, partnership or trust, such successor entity shall succeed to and be
substituted for the Company with the same effect as if it had been named herein
as the Company. Such

 

29



--------------------------------------------------------------------------------

successor entity thereupon may cause to be signed, and may issue any or all of
the Warrants issuable pursuant to this Warrant Agreement which theretofore shall
not have been signed by the Company; and, upon the order of such successor
entity, instead of the Company, and subject to all the terms, conditions and
limitations in this Warrant Agreement prescribed, the Warrant Agent shall
authenticate and deliver, as applicable, any Warrants that previously shall have
been signed and delivered by the officers of the Company to the Warrant Agent
for authentication, and any Warrants which such successor entity thereafter
shall cause to be signed and delivered to the Warrant Agent for such purpose.

Section 5.11. Common Stock Outstanding. For the purposes of this Article 5, the
number of shares of Common Stock at any time outstanding shall not include
shares held, directly or indirectly, by the Company, but shall include shares
issuable in respect of scrip certificates issued in lieu of fractions of shares
of Common Stock.

Section 5.12. Covenant to Reserve Shares for Issuance on Exercise. (a) The Board
of Directors has authorized and will reserve for issuance such number of shares
of Common Stock as the Board of Directors believes will be issuable upon the
exercise of all outstanding Warrants for shares of Common Stock (assuming, for
purposes of this covenant, that Full Physical Settlement applies to all Warrants
exercised hereunder). The Company covenants that all shares of Common Stock that
shall be so issuable shall be duly and validly issued, fully paid and
non-assessable.

(b) The Company agrees to authorize and direct its current and future transfer
agents for the Common Stock to reserve for issuance the number of shares of
Common Stock specified in this Section 5.12. The Company shall instruct the
transfer agent to deliver to the Warrant Agent, upon written request from the
Warrant Agent substantially in the form of Exhibit F (or as separately agreed
between the Warrant Agent and the transfer agent), stock certificates (or
beneficial interests therein) required to honor outstanding Warrants upon
exercise thereof in accordance with the terms of this Warrant Agreement. The
Company shall pay to the Warrant Agent, as agent for the Warrantholders, any
Cash that may be payable as provided in this Article 5. Promptly after the date
of expiration of Warrants, the Warrant Agent shall certify to the Company the
aggregate Number of Warrants then outstanding, and thereafter no shares shall be
required to be reserved in respect of such Warrants.

(c) If, prior to the Distribution Date, the Common Stock has been registered
under Section 12(b) of the Exchange Act and listed on a national securities
exchange, the Company shall use its reasonable best efforts to apply and cause
to have listed on such exchange as of the Distribution Date the Warrants and,
subject to notice of issuance (if any), the shares of Common Stock issued and/or
issuable upon exercise of the Warrants. If, as of the Distribution Date, the
Common Stock has not yet been registered under Section 12(b) of the Exchange Act
and listed on a national securities exchange, the Company shall use its
reasonable best efforts to apply and cause to have listed on a national
securities exchange the Warrants and, subject to notice of issuance (if any),
the shares of Common Stock issued and/or issuable upon exercise of the Warrants
as soon as reasonably practicable following the date on which the Common Stock
is registered under

 

30



--------------------------------------------------------------------------------

Section 12(b) of the Exchange Act and listed on a national securities exchange.
Upon any such listing of the Warrants and, subject to notice of issuance (if
any), the shares of Common Stock issued and/or issuable upon exercise of the
Warrants, for so long as the Common Stock is registered under Section 12(b) of
the Exchange Act and listed on a national securities exchange, the Company shall
use its reasonable efforts to cause the Warrants and, subject to notice of
issuance (if any), the shares of Common Stock issued and/or issuable upon
exercise of the Warrants, to be listed on such exchange.

Section 5.13. Calculations Final. The Company shall be responsible for making
all calculations called for under this Warrant Agreement. These calculations
include, but are not limited to, the Exercise Date, the Current Market Price,
the Closing Sale Price, the Net Share Settlement Price, the Exercise Price, the
Number of Warrants for each Warrant Certificate and the number of shares of
Common Stock or Units of Reference Property, if any, to be issued upon exercise
of any Warrants. The Company shall make the foregoing calculations in good faith
and, absent manifest error, the Company’s calculations shall be final and
binding on Warrantholders. The Company shall provide a schedule of the Company’s
calculations to the Warrant Agent, and the Warrant Agent is entitled to rely
upon the accuracy of the Company’s calculations without independent
verification.

Section 5.14. Notice of Adjustments. Whenever the Exercise Price or the Number
of Warrants for each Warrant Certificate is adjusted, the Company shall promptly
mail to Warrantholders a notice of the adjustment. The Company shall file with
the Warrant Agent such notice and an Officer’s Certificate briefly stating the
facts requiring the adjustment and the manner of computing it. The certificate
shall be conclusive evidence that the adjustment is correct, and the Warrant
Agent shall not be deemed to have any knowledge of any adjustments unless and
until it has received such certificate. The Warrant Agent shall not be under any
duty or responsibility with respect to any such certificate except to exhibit
the same to any Warrantholder desiring inspection thereof.

Section 5.15. Warrant Agent Not Responsible for Adjustments or Validity. The
Warrant Agent shall at no time be under any duty or responsibility to any
Warrantholder to determine whether any facts exist that may require an
adjustment of the Exercise Price and the Number of Warrants for each Warrant
Certificate, or with respect to the nature or extent of any such adjustment when
made, or with respect to the method employed, herein or in any supplemental
agreement provided to be employed, in making the same. The Warrant Agent shall
have no duty to verify or confirm any calculation called for hereunder. The
Warrant Agent shall have no liability for any failure or delay in performing its
duties hereunder caused by any failure or delay of the Company in providing such
calculations to the Warrant Agent. The Warrant Agent shall not be accountable
with respect to the validity or value (or the kind or amount) of any shares of
Common Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
this Article 5, and it makes no representation with respect thereto. The Warrant
Agent shall not be responsible for any failure of the Company to make any Cash
payment or to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or scrip upon the surrender of any
Warrant for the purpose of exercise or upon any adjustment pursuant to this
Article 5, or to comply with any of the covenants of the Company contained in
this Article 5.

 

31



--------------------------------------------------------------------------------

Section 5.16. Statements on Warrants. The form of Warrant Certificate need not
be changed because of any adjustment made pursuant to this Article 5, and
Warrant Certificates issued after such adjustment may state the same information
(other than the adjusted Exercise Price and the adjusted Number of Warrants for
such Warrant Certificates) as are stated in the Warrant Certificates initially
issued pursuant to this Warrant Agreement. However, the Company may at any time
in its sole discretion (which shall be conclusive) make any change in the form
of Warrant Certificate that it may deem appropriate and that does not materially
adversely affect the interest of the Warrantholders; and any Warrant
Certificates thereafter issued or countersigned, whether in exchange or
substitution for an outstanding Warrant Certificate or otherwise, may be in the
form as so changed.

ARTICLE 6

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

Section 6.01. No Rights as Stockholders. Warrantholders shall not be entitled,
by virtue of holding Warrants, to vote, to consent, to receive dividends, to
receive notice as stockholders with respect to any meeting of stockholders for
the election of the Company’s directors or any other matter, or to exercise any
rights whatsoever as the Company’s stockholders unless, until and only to the
extent such holders become holders of record of shares of Common Stock issued
upon settlement of the Warrants.

Section 6.02. Mutilated or Missing Warrant Certificates. If any Warrant at any
time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Warrant may be replaced at the cost of the
applicant (including legal fees of the Company) at the office of the Warrant
Agent. The applicant for a new Warrant shall, in the case of any mutilated or
defaced Warrant, surrender such Warrant to the Warrant Agent and, in the case of
any lost, destroyed or stolen Warrant, furnish evidence satisfactory to the
Company of such loss, destruction or theft, and, in each case, furnish evidence
satisfactory to the Company of the ownership and authenticity of the Warrant
together with such indemnity as the Company may require. Any such new Warrant
Certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone. An applicant for such a
substitute Warrant Certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company or the Warrant
Agent may prescribe. All Warrant Certificates shall be held and owned upon the
express condition that the foregoing provisions are exclusive with respect to
the substitution for lost, stolen, mutilated or destroyed Warrant Certificates,
and shall preclude any and all other rights or remedies notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
substitution for and replacement of negotiable instruments or other securities
without their surrender.

 

32



--------------------------------------------------------------------------------

Section 6.03. Modification, Waiver and Meetings. (a) This Warrant Agreement may
be modified or amended by the Company and the Warrant Agent, without the consent
of the holder of any Warrant, for the purposes of curing any ambiguity or
correcting or supplementing any defective provision contained in this Warrant
Agreement; provided that such modification or amendment does not adversely
affect the interests of the Warrantholders in any respect.

(b) Modifications and amendments to this Warrant Agreement or to the terms and
conditions of Warrants may also be made by the Company and the Warrant Agent,
and noncompliance with any provision of the Warrant Agreement or Warrants may be
waived, with the written consent of the Warrantholders of Warrants representing
a majority of the aggregate Number of Warrants at the time outstanding.

(c) However, no such modification, amendment or waiver may, without the written
consent or the affirmative vote of each Warrantholder affected:

(i) change the Expiration Date;

(ii) increase the Exercise Price or decrease the Number of Warrants (except as
explicitly set forth in Article 5);

(iii) impair the right to institute suit for the enforcement of any payment or
delivery with respect to the exercise and settlement of any Warrant;

(iv) impair or adversely affect the exercise rights of Warrantholders, including
any change to the calculation or payment of the Full Physical Share Amount or
the Net Share Amount, as applicable;

(v) deprive any Warrantholder of any economic rights, privileges or benefits
that arise under or are provided pursuant to this Warrant Agreement and/or the
Warrants;

(vi) reduce the percentage of Warrants outstanding necessary to modify or amend
this Warrant Agreement or to waive any past default; or

(vii) reduce the percentage in Warrants outstanding required for any other
waiver under this Warrant Agreement.

ARTICLE 7

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 7.01. Payment of Certain Taxes. (a) The Company shall pay any and all
documentary, stamp or similar issue or transfer taxes that may be payable upon
the initial issuance of the Warrants hereunder.

(b) The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the issuance of Common Stock upon the
exercise

 

33



--------------------------------------------------------------------------------

of Warrants hereunder and the issuance of stock certificates in respect thereof
in the respective names of, or in such names as may be directed by, the
exercising Warrantholders; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such stock certificate, any Warrant
Certificates or other securities in a name other than that of the registered
holder of the Warrant Certificate surrendered upon exercise of the Warrant, and
the Company shall not be required to issue or deliver such certificates or other
securities unless and until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

Section 7.02. Change of Warrant Agent. (a) The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 60 days’ notice in writing
to the Company, except that such shorter notice may be given as the Company
shall, in writing, accept as sufficient. If the office of the Warrant Agent
becomes vacant by resignation or incapacity to act or otherwise, the Company
shall appoint in writing a successor warrant agent in place of the Warrant
Agent. If the Company shall fail to make such appointment within a period of 60
days after it has been notified in writing of such resignation or incapacity by
the resigning or incapacitated warrant agent or by any holder of Warrants (who
shall, with such notice, submit his Warrant Certificate for inspection by the
Company), then the holder of any Warrants may apply to any court of competent
jurisdiction for the appointment of a successor warrant agent.

(b) The Warrant Agent may be removed by the Company at any time upon 30 days’
written notice to the Warrant Agent; provided, however, that the Company shall
not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed.

(c) Any successor warrant agent, whether appointed by the Company or by such a
court, shall be a corporation or banking association organized, in good standing
and doing business under the laws of the United States of America or any state
thereof or the District of Columbia, and authorized under such laws to exercise
corporate trust powers and subject to supervision or examination by Federal or
state authority and having a combined capital and surplus of not less than
$50,000,000. The combined capital and surplus of any such successor warrant
agent shall be deemed to be the combined capital and surplus as set forth in the
most recent report of its condition published prior to its appointment; provided
that such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
appointment, any successor warrant agent shall be vested with all the authority,
powers, rights, immunities, duties and obligations of its predecessor warrant
agent with like effect as if originally named as warrant agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor warrant agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor warrant
agent all the authority, powers and rights of such predecessor warrant agent
hereunder; and upon request of any successor warrant agent, the Company shall
make, execute, acknowledge and deliver any and all instruments in writing to
more fully

 

34



--------------------------------------------------------------------------------

and effectually vest in and conform to such successor warrant agent all such
authority, powers, rights, immunities, duties and obligations. Upon assumption
by a successor warrant agent of the duties and responsibilities hereunder, the
predecessor warrant agent shall deliver and transfer, at the expense of the
Company, to the successor warrant agent any property at the time held by it
hereunder. As soon as practicable after such appointment, the Company shall give
notice thereof to the predecessor warrant agent, the Warrantholders and each
transfer agent for the shares of its Common Stock. Failure to give such notice,
or any defect therein, shall not affect the validity of the appointment of the
successor warrant agent.

(d) Any entity into which the Warrant Agent may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Warrant Agent shall be a party, shall be the successor Warrant
Agent under this Warrant Agreement without any further act. In case at the time
such successor to the Warrant Agent shall succeed to the agency created by this
Warrant Agreement, any of the Warrant Certificates shall have been countersigned
but not delivered, any such successor to the Warrant Agent may adopt the
countersignature of the original Warrant Agent and deliver such Warrant
Certificates so countersigned, and in case at that time any of the Warrant
Certificates shall not have been countersigned, any successor to the Warrant
Agent may countersign such Warrant Certificates either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases Warrant Certificates shall have the full force provided in the
Warrant Certificates and in this Warrant Agreement.

(e) In case at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificates so countersigned; and in case at that
time any of the Warrant Certificates shall not have been countersigned, the
Warrant Agent may countersign such Warrant Certificates either in its prior name
or in its changed name; and in all such cases such Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Warrant
Agreement.

Section 7.03. Compensation; Further Assurances. The Company agrees that it will
(a) pay the Warrant Agent reasonable compensation for its services as Warrant
Agent hereunder and, except as otherwise expressly provided, will pay or
reimburse the Warrant Agent upon demand for all reasonable expenses,
disbursements and advances incurred or made by the Warrant Agent in accordance
with any of the provisions of this Warrant Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel) except any
such expense, disbursement or advance as may arise from its or any of their
negligence or bad faith, and (b) perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Warrant Agent for the carrying out or performing of the provisions of this
Warrant Agreement.

 

35



--------------------------------------------------------------------------------

Section 7.04. Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in good faith and
in accordance with such written opinion or advice.

Section 7.05. Proof of Actions Taken. Whenever in the performance of its duties
under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such certificate; but in its discretion
the Warrant Agent may in lieu thereof accept other evidence of such fact or
matter or may require such further or additional evidence as to it may seem
reasonable.

Section 7.06. Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Warrant Certificates (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.

Section 7.07. Validity of Agreement. The Warrant Agent shall not be under any
responsibility in respect of the validity of this Warrant Agreement or the
execution and delivery hereof or in respect of the validity or execution of any
Warrant Certificates (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Warrant Agreement or in any Warrant Certificate; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrants or as to whether any shares of Common
Stock will, when issued, be validly issued and fully paid and nonassessable.

Section 7.08. Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents and the Warrant Agent shall not
be responsible for the misconduct or negligence of any agent or attorney,
provided due care had been exercised in the appointment and continued employment
thereof.

Section 7.09. Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to any holder of Warrants for any
action taken in reliance on any notice, resolution, waiver, consent, order,
certificate, or other paper, document or instrument believed by it to be genuine
and to have been signed, sent or presented by the proper party or parties. The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including

 

36



--------------------------------------------------------------------------------

judgments, costs and reasonable counsel fees, for anything done or omitted in
good faith by the Warrant Agent in the execution of this Warrant Agreement or
otherwise arising in connection with this Warrant Agreement, except as a result
of the Warrant Agent’s negligence or willful misconduct or bad faith.

Section 7.10. Legal Proceedings. The Warrant Agent shall be under no obligation
to institute any action, suit or legal proceeding or to take any other action
likely to involve expense unless the Company or one or more Warrantholders shall
furnish the Warrant Agent with reasonable security and indemnity for any costs
and expenses which may be incurred, but this provision shall not affect the
power of the Warrant Agent to take such action as the Warrant Agent may consider
proper, whether with or without any such security or indemnity.

Section 7.11. Other Transactions in Securities of the Company. The Warrant Agent
in its individual or any other capacity may become the owner of Warrants or
other securities of the Company, or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

Section 7.12. Actions as Agent. The Warrant Agent shall act hereunder solely as
agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. No provision of the Warrant
Agreement shall require the Warrant Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Warrant Agent shall not be liable for anything that it may do or refrain from
doing in good faith in connection with this Warrant Agreement except for its own
negligence or willful misconduct or bad faith.

Section 7.13. Appointment and Acceptance of Agency. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Warrant Agreement, and the Warrant Agent hereby
accepts the agency established by this Warrant Agreement and agrees to perform
the same upon the terms and conditions herein set forth.

Section 7.14. Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.

 

37



--------------------------------------------------------------------------------

Section 7.15. Notices. Any notice or demand authorized by this Warrant Agreement
to be given or made by the Warrant Agent or by any Warrantholder to or on the
Company shall be sufficiently given or made if sent by mail first-class, postage
prepaid, addressed (until another address is filed in writing by the Company
with the Warrant Agent), as follows:

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Telephone: (313) 667-4605

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: John J. Rapisardi

                  R. Ronald Hopkinson

Telephone: (212) 504-6000

Fax: (212) 504-6666

Any notice or demand authorized by this Warrant Agreement to be given or made by
any Warrantholder or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

U.S. Bank Corporate Trust Services

One Federal Street, 10th Floor

Attention: Karen R. Beard, Vice President

Re: General Motors Company Warrant Agreement

Boston, MA 02110

Fax: (617) 603-6667

Any notice of demand authorized by this Warrant Agreement to be given or made to
any Warrantholder shall be sufficiently given or made if sent by first-class
mail, postage prepaid to the last address of such Warrantholder as it shall
appear on the Warrant Register.

Section 7.16. Applicable Law. The validity, interpretation and performance of
this Warrant Agreement and of the Warrant Certificates shall be governed by the
law of the State of New York without giving effect to the principles of
conflicts of laws thereof.

Section 7.17. Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Warrantholders any
right, remedy or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Warrantholders.

 

38



--------------------------------------------------------------------------------

Section 7.18. Registered Warrantholders. Prior to due presentment for
registration of transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith.

Section 7.19. Inspection of this Warrant Agreement. A copy of this Warrant
Agreement shall be available at all reasonable times for inspection by any
registered Warrantholder at the principal office of the Warrant Agent (or
successor warrant agent). The Warrant Agent may require any such holder to
submit his Warrant Certificate for inspection by it before allowing such holder
to inspect a copy of this Warrant Agreement.

Section 7.20. Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

Section 7.21. Counterparts. This Warrant Agreement may be executed in any number
of counterparts on separate counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

General Motors Company By:   /s/ Niharika Ramdev   Name: Niharika Ramdev  
Title: Assistant Treasurer

 

U.S. Bank National Association, as

    Warrant Agent

By:   /s/ Karen R. Beard   Name: Karen R. Beard   Title: Vice President

 

SIGNATURE PAGE TO AMENDED AND

RESTATED PARENT WARRANT B



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESTRICTIVE LEGEND FOR WARRANTS

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RESTRICTIVE LEGEND FOR COMMON STOCK

[THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH LAWS.]

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GLOBAL WARRANT LEGEND

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO GENERAL MOTORS
COMPANY, A DELAWARE CORPORATION (THE “ISSUER”), THE CUSTODIAN OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 

C - 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF WARRANT CERTIFICATE

[FACE]

 

No.             

CUSIP No.             


 

[UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO GENERAL MOTORS
COMPANY, A DELAWARE CORPORATION (THE “ISSUER”), THE CUSTODIAN OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.]

[THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.]

 

D - 1



--------------------------------------------------------------------------------

GENERAL MOTORS COMPANY

[Designation of Warrants]

NUMBER OF WARRANTS: Initially, 45,454,545 Warrants, subject to adjustment as
described in the Amended and Restated Warrant Agreement dated as of October 16,
2009 between General Motors Company, a Delaware corporation, and U.S. Bank
National Association, as Warrant Agent (the “Warrant Agreement”), each of which
is exercisable for one share of Common Stock.

EXERCISE PRICE: Initially, $55.00 per Warrant, subject to adjustment as
described in the Warrant Agreement.

FORM OF PAYMENT OF EXERCISE PRICE: Cash, if Full Physical Settlement is
applicable, or Net Share Settlement.

FORM OF SETTLEMENT: Upon exercise of any Warrants represented hereby, the
Warrantholder shall be entitled to receive, at the Warrantholder’s election,
either (a) upon payment to the Warrant Agent of the Exercise Price (determined
as of the relevant Exercise Date), one share of Common Stock per Warrant
exercised, together with Cash in lieu of any fractional Warrants, or (b) without
any payment therefor, a number of shares of Common Stock equal to the Net Share
Amount, together with Cash in lieu of any fractional shares or fractional
Warrants, in each case, as described in the Warrant Agreement.

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, the Warrantholder shall be entitled to
exercise all Warrants then represented hereby and outstanding (which may include
fractional Warrants) or any portion thereof (which shall not include any
fractional Warrants).

PROCEDURE FOR EXERCISE: Warrants may be exercised by (a) in the case of a
Certificated Warrant, surrendering the Warrant Certificate evidencing such
Warrant at the principal office of the Warrant Agent (or successor warrant
agent), with the Exercise Notice set forth on the reverse of the Warrant
Certificate duly completed and executed, together with any applicable transfer
taxes, or (b) in the case of a Global Warrant, complying with the procedures
established by the Depositary for the exercise of Warrants.

EXPIRATION DATE: July 10, 2019.

This Warrant Certificate certifies that Motors Liquidation Company, or its
registered assigns, is the Warrantholder of the Number of Warrants (the
“Warrants”) specified above[, as modified in Schedule A hereto,] (such number
subject to adjustment from time to time as described in the Warrant Agreement).

In connection with the exercise of any Warrants, (a) the Company shall determine
the Full Physical Share Amount or Net Share Amount, as applicable, for each
Warrant, and (b) the Company shall, or shall cause the Warrant Agent to, deliver
to the exercising Warrantholder, on the applicable Settlement Date, for each
Warrant exercised, a number of Shares of Common Stock equal to the relevant Full
Physical Share Amount or Net Share Amount, as applicable, together with Cash in
lieu of any fractional shares or fractional Warrants as described in the Warrant
Agreement.

 

D - 2



--------------------------------------------------------------------------------

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, Warrants will not entitle the Warrantholder to any of the rights of
the holders of shares of Common Stock.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.

 

D - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, General Motors Company has caused this instrument to be duly
executed.

Dated:                                     

 

GENERAL MOTORS COMPANY By:      

Name:

Title:

 

Attest By:       Secretary

 

D - 4



--------------------------------------------------------------------------------

Certificate of Authentication

These are the Warrants referred to in the above-mentioned Warrant Agreement.

Countersigned as of the date above written:

 

U.S. Bank National Association, as

    Warrant Agent

By:       Authorized Officer

 

D - 5



--------------------------------------------------------------------------------

[FORM OF REVERSE OF WARRANT CERTIFICATE]

GENERAL MOTORS COMPANY

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued by the Company pursuant to an Amended and Restated
Warrant Agreement, dated as of October 16, 2009 (the “Warrant Agreement”),
between the Company and U.S. Bank National Association (the “Warrant Agent”),
and are subject to the terms and provisions contained in the Warrant Agreement,
to all of which terms and provisions each Warrantholder consents by acceptance
of this Warrant Certificate or a beneficial interest therein. Without limiting
the foregoing, all capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Warrant Agreement. A copy of the Warrant
Agreement is on file at the Warrant Agent’s Office.

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York without regard to the conflicts of laws
principles thereof.

 

D - 6



--------------------------------------------------------------------------------

[To be attached if Warrant is a Certificated Warrant]

Exercise Notice

U.S. Bank National Association

60 Livingston Avenue

Attention: Transfer Department

Re: General Motors Company Warrant Agreement

Mail Station EP-MN-WS2N

St. Paul, MN 66107

The undersigned (the “Registered Warrantholder”) hereby irrevocably exercises
                         Warrants (the “Exercised Warrants”) and delivers to you
herewith a Warrant Certificate or Warrant Certificates, registered in the
Registered Warrantholder’s name, representing a Number of Warrants at least
equal to the number of Exercised Warrants.

The Registered Warrantholder hereby either:

 

  ¨ elects for Full Physical Settlement to apply to the Exercised Warrants
pursuant to Section 3.03 of the Warrant Agreement and confirms that it will,
prior to 11:00 a.m., New York City time, on the Settlement Date, pay an amount
equal to the Exercise Price (determined as of the relevant Exercise Date),
multiplied by the number of Exercised Warrants, by federal wire or other
immediately available funds payable to the order of the Company to the account
maintained by the Warrant Agent and notified to the Registered Warrantholder as
required under Section 3.03(b) of the Warrant Agreement; or

 

  ¨ elects for Net Share Settlement to apply to the Exercised Warrants pursuant
to Section 3.03 of the Warrant Agreement.

The Registered Warrantholder hereby directs the Warrant Agent to:

(a) deliver the Full Physical Share Amount or Net Share Amount, as applicable,
for each of the Exercised Warrants as follows:

                                       
                                                                       ; and

(b) if the number of Exercised Warrants is less than the Number of Warrants
represented by the enclosed Warrant Certificates, to deliver a Warrant
Certificate representing the unexercised Warrants to:

__________________________________________________________

 

D - 7



--------------------------------------------------------------------------------

Dated:                     (Registered Warrantholder)

By:      

Authorized Signature

Address:

Telephone:

[To Be Attached if Warrant is a Global Warrant]

 

D - 8



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

The initial Number of Warrants represented by this Global Warrant is 45,454,545.
In accordance with the Amended and Restated Warrant Agreement dated as of
October 16, 2009 between the Company and U.S. Bank National Association, as
Warrant Agent, the following increases or decreases in the Number of Warrants
represented by this certificate have been made:

 

Date

 

Amount of increase

in Number of

Warrants

evidenced by this Global
Warrant

 

Amount of decrease

in Number of

Warrants

evidenced by this Global
Warrant

   Number of Warrants
evidenced by this
Global Warrant
following
such decrease or
increase    Signature of
authorized signatory

 

D - 9



--------------------------------------------------------------------------------

[To Be Attached if Warrant is a Global Warrant or Certificated Warrant]

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:

   Name, Address and Zip Code of Assignee

and irrevocably appoints                                                      

                                                         Name of Agent

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.

[Signature page follows]

 

D - 10



--------------------------------------------------------------------------------

Date:                         

  Name of Transferee By:       Name:   Title:

(Sign exactly as your name appears on the other side of this Certificate)

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.

 

D -11



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE OF COMPLIANCE WITH TRANSFER RESTRICTIONS

In connection with the sale, assignment and transfer of                     
Warrants by                                          unto
                                         (Please insert social security or other
Taxpayer Identification Number of assignee) prior to the expiration of the
holding period applicable to sales thereof under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”) (or any successor provision), the
undersigned confirms that such Warrants are being transferred:

To General Motors Company (the “Issuer”) or any subsidiaries thereof; or

Pursuant to a registration statement that has become effective under the
Securities Act; or

Pursuant to an exemption from registration provided by Rule 144 under the
Securities Act or any other available exemption from the registration
requirements of the Securities Act.

Prior to the registration of any transfer in accordance with the third box
above, the Issuer and the Warrant Agent reserve the right to require the
delivery of such legal opinion, certifications or other evidence as may
reasonably be required in order to determine that the proposed transfer is being
made in compliance with the Securities Act and applicable state securities laws.

Unless one of the boxes is checked, the Warrant Agent will refuse to register
any of the Warrants evidenced by this certificate in the name of any person
other than the registered holder thereof.

Date: [                    ]

 

[Insert name of transferee] By:      

Name:

Title:

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMON STOCK REQUISITION ORDER

[Date]

Via Facsimile [                ]

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

 

Re: DWAC Issuance

     Control No.                 

Ladies and Gentlemen:

You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via DWAC. The shares are being issued to cover the exercise of
Warrants under the Amended and Restated Warrant Agreement dated as of
October 16, 2009 between the Company and U.S. Bank National Association, as
Warrant Agent (the “Warrant Agreement”). Defined terms used but not defined
herein have the meaning assigned to them in the Warrant Agreement.

 

Number of Shares:

   __________________________________                    Original Issue or      
             Transfer from Treasury Account   

Broker Name:

   __________________________________   

Broker’s DTC Number:

   __________________________________   

Contact and Phone:

   __________________________________   

 

F - 1



--------------------------------------------------------------------------------

The Broker will initiate the DWAC transaction on (date).

 

Sincerely,

 

U.S. Bank National Association,

as Warrant Agent

By:     Name:   Title:  

 

cc: [Insert name] via facsimile [insert fax number]

     Broker

 

F - 2